Title: To Thomas Jefferson from Lafayette, 8 October 1804
From: Lafayette
To: Jefferson, Thomas


               
                  
                     My dear friend
                  
                  La Grange 16th Vendemiaire 8th October 1804
               
               My Letter of the 1st July Has Made You Expect a More particular Answer to Your important Communications—Yet, However impelled I was By friendship Gratitude, and American patriotism, it Has Become impossible for me to find a proper Opportunity—I Have Been detained at the Hot Springs of Mont d’or from Which I derived Much Benefit and the probability, in a Second pilgrimage, to Compleat My Cure—I afterwards went on to Chavaniac Where My Venerated Aunt, 83 Years old, is Blessedly living—But While in our Annual Visits She finds the Comfort, I Might Say the preservation, of Her Advanced Age, Her Sensibility is Such that our partings Must Be Very Cautiously Managed—My Wife Had insisted Upon Coming with me—Her Health Was Never Recovered from Her Sufferings, and particularly from the Malignancy of the Olmutz prison—I Have Been Obliged, for my journey Home to Attend Her Infirmities. She Had to Consult Her phisician at Mde de Tessé’s Country Seat, and I, to See Mr Livingston at Paris—Now, I Can Sit down to Give You a Confidential Answer—and I perceive I Have Already Mentionned the three private difficulties Which, Amidst So Many incitements to go over, Could Be Waved, at least as Motives of delay, were it Not More Congenial to Your feelings and Mine to put the Question at Once on its true Ground of public Utility.
               I Cannot However proceed farther Before I Have Expressed the Lively, Grateful Sense I Have of the Munificence of Congress and My Obligations to You—I feel a düe pride in Being the object of Such a Gift, from Such Hands—and While I Love to Aknowledge its double importance in itself and With Respect to My Situation, I Am Happy to think that to You, My Excellent friend, I owe a distinction So flattering, a Relief So Seasonable, a Source of pecuniary independance to Myself and future Wealth to My family the More Welcome, as Every Circumstance in it is particularly Honorable and pleasing—But While to Conceive and Convey a proper idea of My Sentiments I Affectionately trust Your Own Heart, While the Article of Business will be found, with My powers of Attorney, in My Letter to our friend Madisson, Let me Come to a point in Which, on Every Account, I Wish I Might Be More positive.
               Whatever Share in the promotion of public Good we May Have as Louisiana planters Shall of Course and in all Cases Be the Object of our Constant Endeavours and those of My family—Every One of us, from a Sense of duty and a Sympathy of feelings is Zealous to improve our property in the Manner You Will think the Most Appropriated to the prosperity of the Country, the General interest of the Union, and Your Own Liberal Views—But it Appears to you that My immediate presence Might Be of Service—I Even presume to Guess, from Your partiality in My Behalf, that Were I on the Spot, You Would Honor me With Special Marks of Your Confidence.
               I do not deny that Altho’ One Object of Jealousy, M. Laussat, Has Been Lately Removed, there May Be Uneasinesses of a Similar Nature, and those from Spain are Unquestionable, in Which I Might do Some Good. Nor will I Compare these Means to Serve the purpose With the More Speedy and Extensive Ones that Might be derived from an influence in Europe Which Now I Have Not—Much Less Suppose the Happily improbable Chance of a War with france where I Could No more take a Military part on One Side than I Would Have done on the other, Had the Unfortunate Occasion Offered—But I Readily Aknowledge that in our Going immediately to Louisiana, Settling ourselves on our Lands, and Attending your Commands, there is for me, and there alone perhaps Can Be Expected the Reunion of dignity, Wealth, and Safety—Nor Am I Less Animated than thirty years Ago By the idea to Walk Along With American Liberty in Her progress throughout the Continent, where to be Employed in Her Service, either as a Magistrate, a Missionary, or a Soldier, Would Render the End of My Life as Happy as the Beggining Has Been.
               Yet, My dear friend, You Have Also Been a Witness and a partaker in My Expectation of french and of Course of European Liberty—in America the Cause of Mankind is Won and insured—Nothing Can Stop, Change, or Sully its Course—Here it is Reckoned to Be Lost and Unretrievable—But to pronounce its doom to Myself, to Proclaim it, as it Were, By a final Expatriation is a Concession So Repugnant to My Sanguine Nature, that unless I am quite forced to it, I don’t know How the Ground, However disavantageous, much Less How the Hope, However faint it is Can Be totally Abandonned. This May Be Mere Weakness of Heart, But Amidst the Usurpations of Uncontroled power, and in Case of a fall, The probable dangers from Enraged Jacobinism, and the Now Still Greater ones from a Royal Aristocracy, More Absurd and No Less Sanguinary, I Will not despair of Modifications Less Unfavorable to the dignity and freedom of My Country Men—and While I Consider the prodigious influence of french doctrines on the future destinies of the World, I persuade Myself that I, a promoter of this Revolution, Must Not Aknowledge the impossibility to See it, in our days, Restored on its true Basis of Generous, Upright, And in one Word, of American Liberty.
               Now that My Heart Has Been Oppened to You, Will it Appear Either Unreasonable or Ungrateful to postpone My determination for a formal Leave of Europe, a total Establishment in America? Could not in the Mean While My Family difficulties, as I Stated them in the Beggining of this Letter Apologize for the delay, and My Louisiana Arrangements, directed By You and Mr Madisson, fulfill Some Good purpose—Such is the object of the Answer which as an old Citizen and Veteran of the United States as a New inhabitant of Louisiana, as a friend to Your principles and Your person, I Beg Leave to Sollicit—I Need Not Adding that Altho’ the primary Marks of your Confidence are disposed of When I Happen to Get there, Any Rank Whatsoever of Active Usefulness Would Be to me Highly Honorable—But as it is possible Several of the Members in Both Houses Have Connected the Gift With an idea of immediate Embarkation, I Would Not Send the powers, and of Course promote a Location so much depending on Choice, Before I Had an Opportunity to Lay Before You My Circumstances and to Submit them to Your friendly, Enlightened Consideration.
               Hitherto I Have kept Clear of public Employments, and Altho’ it Has Been one of the Motives of Gnl Moreau’s impeachment I am Loath to Meddle with an Administration So Contrary to my Constant, professed doctrine—the inclosed Short Speech Which My Country Men of Haute Loire thought proper to take down and publish will Show You that in departmental Cases I Availed Myself of polite pretences, While in offers of a More important Nature, I Answered the friends of Government and Bonaparte Himself that a Life of Retirement was My determined Choice—the Consulate for Life, where I declared that I Waited, to Give Him My Vote, Untill public Liberty Was Sufficiently garanteed Has put an End to My Communications With Him—How My Refusal Was Explained to the first Consul you Will See in the inclosed Copy Which, Altho’ You May Show it to Madisson and Some other Confidential friends, I Beg You not to Let out of Your Hands—in the imperial Business I Refrained from Voting—You See, as I once told Him, that I am Willing to be prudent, But not to Be an Apostate. The Last News I Had of Him, and probably from Him, Was that My Retirement He Wholly imputed to Enmmity towards Him and His Government—I Answered that as to Him I Was Sensible of Conferd and Offered obligations, But that to An Absolute Governement I Could not Be a friend—My Most Respected friends And At the Head of them M. Livingston Had Rather See Me in Some Shadow of public Life than in My Actual predicament—I know they are Right—But I feel an Almost insurmontable disgust, and as I Have not palliated the part I then should Act, I Hope I May Still Quietly Remain in My Rural Independance
               Gnl Moreau’s Mother in Law Whom I Saw the day Before Yesterday told me that Her daughter was Lately Brought to Bed of a little Girl at Cadiz, and that they intended to Embark, in the Spring, for the United States—I Repeated the Assurance that Moreau and His family Would Be Received By Every American, and particularly By the president, With the Affectionate Regard due to the Great and Good Man Whose deportation Wants Nothing to be Called an Ostracism, But to Have Been a popular Measure.
               The Deplorable fate of My friend Hamilton Has deeply Afflicted me—I am Sure that Whatever Have Been the differences of parties, You Have Ever Been Sensible of His Merits, and Now feel for His Loss. 
               
               Adieu, my dear respected excellent friend, I am with every sentiment of affection, Gratitude & regard Your obliged loving friend
               
                  
                     Lafayette
                  
               
               
                  P.S. You already know the Obligations I am under to Mm parker an Behring for a Generous pecuniary Advance to Give me time to Ajust My Affairs—But of this and Other Matters of the kind I shall Say more in my Letter to Mr Madisson.
               
            